Citation Nr: 1209865	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to a service-connected left ankle disability.

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to a disability rating greater than 30 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 30 percent for a left ankle disability.  This matter also is on appeal from a July 2007 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for hepatitis C.  This matter finally is on appeal from a December 2008 rating decision in which the RO denied the Veteran's claim of service connection for a left knee disability.

In a September 2009 rating decision, the RO granted the Veteran's claim of service connection for hepatitis C, assigning a zero percent rating effective June 1, 2007.  Because the initial rating assigned to the Veteran's service-connected hepatitis C is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Travel Board hearing was held at the RO in August 2011 before an Acting Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  The Veteran was given the opportunity to request another Board hearing before a different Veterans Law Judge in January 2012 correspondence from the Board.  He responded later in January 2012 by declining another Board hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

Unfortunately, as is explained below in greater detail, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a left knee disability, to include as due to a service-connected left ankle disability, for an initial compensable rating for hepatitis C, and for a disability rating greater than 30 percent for a left ankle disability can be adjudicated.

With respect to the Veteran's service connection claim for a left knee disability, the Veteran has contended that he incurred a left knee disability during active service.  He also has contended that his service-connected left ankle disability caused or contributed to his current left knee disability.  A review of the Veteran's claims file shows that, following VA examination in November 2008, the VA examiner opined that the Veteran's current left knee disability was less likely than not caused by or a result of his service-connected left ankle disability.  Unfortunately, the November 2008 VA examiner was not asked to provide and did not provide a nexus opinion concerning the contended etiological relationship between the Veteran's left knee disability and active service.  The Board observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination for a left knee disability, to include as due to a service-connected left ankle disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's initial compensable rating claim for hepatitis C, the Veteran has contended that a July 2010 statement from Roger G. Smith, M.D., supports assigning a 20 percent rating for hepatitis C.  A review of Dr. Smith's July 2010 statement shows that he checked a box next to the rating criteria for a 20 percent rating for hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2011).  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board observes in this regard that Dr. Smith did not provide any rationale for his July 2010 statement and, after checking the box next to the 20 percent rating criteria, made no other notations on the statement itself.  He also did not point to any factual predicate in the record which supported his determination that a 20 percent rating was warranted for the Veteran's service-connected hepatitis C .  It further is not clear the extent to which Dr. Smith's July 2010 statement reflects any clinical data.  Accordingly, the Board finds that Dr. Smith's July 2010 statement is not probative on the issue of whether the Veteran is entitled to an initial compensable rating for hepatitis C.

The Veteran also has contended that his service-connected hepatitis C has worsened since his most recent VA examination for hepatitis C in February 2009.  He testified to this effect before the Board in August 2011.  The Board again observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for hepatitis C in February 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected hepatitis C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for a left ankle disability, he has contended that this disability is more disabling than currently evaluated.  He testified to this effect at his Board hearing in August 2011.  He also has contended that his service-connected left ankle disability has worsened since his most recent VA joints examination in May 2010.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA joints examination in May 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left ankle disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board finally notes that the Veteran testified at his August 2011 Board hearing that he had applied for Social Security Administration (SSA) disability benefits.  It is not clear whether the Veteran is receiving SSA disability benefits, however.  The Board observes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes that there are additional VA outpatient treatment records located in the Veteran's Virtual VA claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a left ankle disability in recent years and all VA and non-VA clinicians who have treated for a left knee disability or hepatitis C since his service separation.  Obtain all VA treatment records which have not been obtained already, to include all records located in Virtual VA.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that a service-connected disability caused or aggravated (permanently worsened) any current left knee disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected hepatitis C.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any current symptoms and any sequelae of hepatitis C, such as cirrhosis or malignancy of the liver, experienced by the Veteran, if possible.  The examiner should state whether the Veteran experiences intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week but less than 2 weeks during the past 12-month period.  The examiner also should state whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks but less than 4 weeks during the past 12-month period.  The examiner should state further whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period but not constantly.  The examiner finally should state whether the Veteran experiences near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

5.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected left ankle disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any left ankle disability/ies currently experienced by the Veteran, if possible.  The examiner should state whether the Veteran experiences non-union of the tibia and fibula with loose motion, requiring a brace.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

